                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: ZOSTAVAX (ZOSTER VACCINE
LIVE) PRODUCTS LIABILITY
LITIGATION                                    MDL No. 2848
                                              Civil Action No. 2:18-md-02848
THIS DOCUMENT RELATES TO:
Carolyn Adams v. Merck & Co., Inc., Merck     Sheila Bradley v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson             Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20022         Corp., Civil Action No. 2:18-cv-20088

Guadalupe Alvarez v. Merck & Co., Inc.,       Elaine Braginton v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and                Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:19-cv-     McKesson Corp., Civil Action No. 2:19-cv-
20055                                         20053

Sylvia Anderson v. Merck & Co., Inc.,         Margaret and Frank Bratina v. Merck &
Merck Sharp & Dohme Corp., and                Co., Inc., Merck Sharp & Dohme Corp., and
McKesson Corp. Civil Action No. 2:18-cv-      McKesson Corp., Civil Action No. 2:19-cv-
20184                                         20158

Inez Archie v. Merck & Co., Inc., Merck       Connie Bravo, Proposed Administrator for
Sharp & Dohme Corp., and McKesson             the Estate of Thomas Bravo v. Merck & Co.,
Corp., Civil Action No. 2:18-cv-20159         Inc., Merck Sharp & Dohme Corp., and
                                              McKesson Corp., Civil Action No. 2:18-cv-
Joseph and Gail Bernet v. Merck & Co.,        20043
Inc., Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-     Patricia Breault, Individually and as
20189                                         Executor of the Estate of Shirley Breault v.
                                              Merck & Co., Inc., Merck Sharp & Dohme
Carolyn and Alan J. Birmantas v. Merck &      Corp., and McKesson Corp., Civil Action
Co., Inc., Merck Sharp & Dohme Corp., and     No. 2:18-cv-20198
McKesson Corp., Civil Action No. 2:19-cv-
20050                                         Dorothy Brougher v. Merck & Co., Inc.,
                                              Merck Sharp & Dohme Corp., and
James and Rose Blocher v. Merck & Co.,        McKesson Corp., Civil Action No. 2:19-cv-
Inc., Merck Sharp & Dohme Corp., and          20102
McKesson Corp., Civil Action No. 2:19-cv-
20057                                         Nancy and William Brown v. Merck & Co.,
                                              Inc., Merck Sharp & Dohme Corp., and
Eileen Bowman v. Merck & Co., Inc., Merck     McKesson Corp., Civil Action No. 2:19-cv-
Sharp & Dohme Corp., and McKesson             20078
Corp., Civil Action No. 2:18-cv-20015



                                            -i-
Jolayne Burch v. Merck & Co., Inc., Merck      Carol Connor v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson              Sharp & Dohme Corp., and McKesson
Corp.,Civil Action No. 2:19-cv-20111           Corp., Civil Action No. 2:19-cv-20112

Shirley Butler v. Merck & Co., Inc., Merck     Freda and Edward Cooper v. Merck & Co.,
Sharp & Dohme Corp., and McKesson              Inc., Merck Sharp & Dohme Corp., and
Corp., Civil Action No. 2:19-cv-20131          McKesson Corp., Civil Action No. 2:19-cv-
                                               20072
Clarence and Shirley Cain v. Merck & Co.,
Inc., Merck Sharp & Dohme Corp., and           Patricia and Daniel Corrao v. Merck & Co.,
McKesson Corp., Civil Action No. 2:19-cv-      Inc., Merck Sharp & Dohme Corp., and
20060                                          McKesson Corp., Civil Action No. 2:18-cv-
                                               20139
Patti Campbell v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson              Salvatore and Viola Croce v. Merck & Co.,
Corp., Civil Action No. 2:19-cv-20069          Inc., Merck Sharp & Dohme Corp., and
                                               McKesson Corp., Civil Action No. 2:18-cv-
Shirley Cartwright v. Merck & Co., Inc.,       20252
Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:19-cv-  Patricia and Giovanni Cutillo v. Merck &
20065                                      Co., Inc., Merck Sharp & Dohme Corp., and
                                           McKesson Corp., Civil Action No. 2:18-cv-
Rosemarie Case v. Merck & Co., Inc., Merck 20197
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20191      Eleanor Dakers v. Merck & Co., Inc., Merck
                                           Sharp & Dohme Corp., and McKesson
Edward Cederberg v. Merck & Co., Inc.,     Corp., Civil Action No. 2:18-cv-20254
Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-  Patricia and William Damico v. Merck &
20073                                      Co., Inc., Merck Sharp & Dohme Corp., and
                                           McKesson Corp., Civil Action No. 2:18-cv-
Robert Coffey v. Merck & Co., Inc., Merck  20165
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20131      Zabdy Daniels v. Merck & Co., Inc., Merck
                                           Sharp & Dohme Corp., and McKesson
Carolyn Cole and Larry Cole v. Merck &     Corp., Civil Action No. 2:18-cv-20077
Co., Inc., Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:19-cv-  Michael Deluca v. Merck & Co., Inc., Merck
20134                                      Sharp & Dohme Corp., and McKesson
                                           Corp., Civil Action No. 2:19-cv-20076
Alicia Colon v. Merck & Co., Inc., Merck
                                               Margherita DeLustro v. Merck & Co., Inc.,
Sharp & Dohme Corp., and McKesson
                                               Merck Sharp & Dohme Corp and McKesson
Corp., Civil Action No. 2:18-cv-20164
                                               Corp., Civil Action No. 2:19-cv-20079




                                             -ii-
Philip and Paula DiGregorio v. Merck &       Phyllis Ford v. Merck & Co., Inc., Merck
Co., Inc., Merck Sharp & Dohme Corp., and    Sharp & Dohme Corp., and McKesson
McKesson Corp., Civil Action No. 2:18-cv-    Corp., Civil Action No. 2:18-cv-20079
20166
                                             Michael Frisbie v. Merck & Co., Inc., Merck
Dorothy Dillon v. Merck & Co., Inc., Merck   Sharp & Dohme Corp., and McKesson
Sharp & Dohme Corp., and McKesson            Corp., Civil Action No. 2:19-cv-20129
Corp., Civil Action No. 2:19-cv-20089
                                             Nancy and Jack Fritts v. Merck & Co., Inc.,
Peggy Diss v. Merck & Co., Inc., Merck       Merck Sharp & Dohme Corp., and
Sharp & Dohme Corp., and McKesson            McKesson Corp., Civil Action No. 2:19-cv-
Corp., Civil Action No. 2:18-cv-20074        20099

Michael and Shirley Dolenic v. Merck &       Donald Galloway and Conceita Pittman v.
Co., Inc., Merck Sharp & Dohme Corp., and    Merck & Co., Inc., Merck Sharp & Dohme
McKesson Corp., Civil Action No. 2:19-cv-    Corp., and McKesson Corp., Civil Action
20092                                        No. 2:18-cv-20258

Shara Edwards v. Merck & Co., Inc., Merck    Judy and Jerry Gladney v. Merck & Co.,
Sharp & Dohme Corp., and McKesson            Inc., Merck Sharp & Dohme Corp and
Corp., Civil Action No. 2:19-cv-20098        McKesson Corp., Civil Action No. 2:19-cv-
                                             01520
Judith Endresen-Worthy v. Merck & Co.,
Inc., Merck Sharp & Dohme Corp., and         Howard Glassco v. Merck & Co., Inc.,
McKesson Corp., Civil Action No. 2:18-cv-    Merck Sharp & Dohme Corp., and
20025                                        McKesson Corp., Civil Action No. 2:18-cv-
                                             20065
Martha and Paul Everts v. Merck & Co.,
Inc., Merck Sharp & Dohme Corp., and         Thomas and Patricia Gleason v. Merck &
McKesson Corp., Civil Action No. 2:18-cv-    Co., Inc., Merck Sharp & Dohme Corp., and
20049                                        McKesson Corp., Civil Action No. 2:19-cv-
                                             20139
Valentina Falco v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson           Joyce Grasby v. Merck & Co., Inc., Merck
Corp., Civil Action No. 2:18-cv-20256       Sharp & Dohme Corp., and McKesson
                                            Corp., Civil Action No. 2:18-cv-20260
Adamilta Figueroa-Lerner v. Merck & Co.,
Inc., Merck Sharp & Dohme Corp., and        Judith Grenier v. Merck & Co., Inc., Merck
McKesson Corp., Civil Action No. 2:18-cv-   Sharp & Dohme Corp., and McKesson
20257                                       Corp. Civil Action No. 2:18-cv-20010

David Fontaine v. Merck & Co., Inc., Merck   Burleigh Grimes v. Merck & Co., Inc.,
Sharp & Dohme Corp., and McKesson            Merck Sharp & Dohme Corp., and
Corp., Civil Action No. 2:18-cv-20216        McKesson Corp., Civil Action No. 2:19-cv-
                                             20091



                                         -iii-
Debbie Guerrero v. Merck & Co., Inc.,         Shirley Jackson v. Merck & Co., Inc., Merck
Merck Sharp & Dohme Corp and McKesson         Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20261         Corp., Civil Action No. 2:18-cv-20247

Ronald and Nobuko Guse v. Merck & Co.,        Richard Jones, Executor of the Estate of
Inc., Merck Sharp & Dohme Corp and            Shirley Jarvis v. Merck & Co., Inc., Merck
McKesson Corp., Civil Action No. 2:19-cv-     Sharp & Dohme Corp., and McKesson
20096                                         Corp., Civil Action No. 2:18-cv-20154

Roland and Deborah Halle v. Merck & Co.,      Damaris Jimenez v. Merck & Co., Inc.,
Inc., Merck Sharp & Dohme Corp., and          Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-     McKesson Corp., Civil Action No. 2:18-cv-
20129                                         20268

Lewis and Evelyn Harper v. Merck & Co.,       Mike Jones v. Merck & Co., Inc., Merck
Inc., Merck Sharp & Dohme Corp., and          Sharp & Dohme Corp., and McKesson
McKesson Corp., Civil Action No. 2:19-cv-     Corp., Civil Action No. 2:18-cv-20269
20088
                                              William and Patricia Kelshaw v. Merck &
Mary and Dennis Higdon v. Merck & Co.,        Co., Inc., Merck Sharp & Dohme Corp., and
Inc., Merck Sharp & Dohme Corp., and          McKesson Corp., Civil Action No. 2:18-cv-
McKesson Corp., Civil Action No. 2:18-cv-     20178
20152
                                              Donna and Robert Kish v. Merck & Co.,
Curtis Hiram v. Merck & Co., Inc., Merck      Inc., Merck Sharp & Dohme Corp and
Sharp & Dohme Corp., and McKesson             McKesson Corp., Civil Action No. 2:18-cv-
Corp., Civil Action No. 2:18-cv-20021         20108

Helen Hoffman v. Merck & Co., Inc., Merck     John and Trudy Kruczek v. Merck & Co.,
Sharp & Dohme Corp., and McKesson             Inc., Merck Sharp & Dohme Corp., and
Corp., Civil Action No. 2:18-cv-20180         McKesson Corp., Civil Action No. 2:19-cv-
                                              20157
Stephen Hopkins v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and                Henry and Theresa Kuhn v. Merck & Co.,
McKesson Corp., Civil Action No. 2:18-cv-     Inc., Merck Sharp & Dohme Corp., and
20264                                         McKesson Corp., Civil Action No. 2:18-cv-
                                              20228
Alvah Hulett v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson             Cheryl and Paul Lamparella v. Merck &
Corp., Civil Action No. 2:18-cv-20153         Co., Inc., Merck Sharp & Dohme Corp., and
                                              McKesson Corp. Civil Action No. 2:18-cv-
Linda Huter v. Merck & Co., Inc., Merck       20230
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20067




                                            -iv-
Frances and Darren K. Lane v. Merck &         Robert Masucci v. Merck & Co., Inc., Merck
Co., Inc., Merck Sharp & Dohme Corp., and     Sharp & Dohme Corp., and McKesson
McKesson Corp., Civil Action No. 2:18-cv-     Corp., Civil Action No. 2:19-cv-20001
20239
                                              Richard and Anna McDonald v. Merck &
Joann and Stephen Leavitt v. Merck & Co.,     Co., Inc., Merck Sharp & Dohme Corp., and
Inc., Merck Sharp & Dohme Corp., and          McKesson Corp., Civil Action No. 2:18-cv-
McKesson Corp., Civil Action No. 2:18-cv-     20240
20285
                                              Patricia and Keith McKown v. Merck & Co.,
Etta M. Lee v. Merck & Co., Inc., Merck       Inc., Merck Sharp & Dohme Corp., and
Sharp & Dohme Corp., and McKesson             McKesson Corp., Civil Action No. 2:18-cv-
Corp., Civil Action No. 2:18-cv-20048         20271

Vernon Lee and Manan Sommers v. Merck         Betty Melucci v. Merck & Co., Inc., Merck
& Co., Inc., Merck Sharp & Dohme Corp.,       Sharp & Dohme Corp., and McKesson
and McKesson Corp., Civil Action No. 2:19-    Corp., Civil Action No. 2:18-cv-20019
cv-20004
                                              Robert Meyers v. Merck & Co., Inc., Merck
Anne and Milton Levinson v. Merck & Co.,      Sharp & Dohme Corp., and McKesson
Inc., Merck Sharp & Dohme Corp., and          Corp., Civil Action No. 2:19-cv-20148
McKesson Corp., Civil Action No. 2:18-cv-
20249                                         Grant Mobley v. Merck & Co., Inc., Merck
                                              Sharp & Dohme Corp., and McKesson
Mary Linn v. Merck & Co., Inc., Merck         Corp., Civil Action No. 2:18-cv-20076
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:19-cv-20141         Debra Moreno v. Merck & Co., Inc., Merck
                                              Sharp & Dohme Corp., and McKesson
Delilah Lloyd v. Merck & Co., Inc., Merck     Corp., Civil Action No. 2:18-cv-20212
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20233         Ernest and Mary Morris v. Merck & Co.,
                                              Inc., Merck Sharp & Dohme Corp., and
Ernest and Brenda Malizia v. Merck & Co.,     McKesson Corp., Civil Action No. 2:18-cv-
Inc., Merck Sharp & Dohme Corp., and          20134
McKesson Corp., Civil Action No. 2:18-cv-
20235                                         Jean and Kenneth Morse v. Merck & Co.,
                                              Inc., Merck Sharp & Dohme Corp., and
Thelma Marshall v. Merck & Co., Inc.,         McKesson Corp., Civil Action No. 2:19-cv-
Merck Sharp & Dohme Corp., and                20130
McKesson Corp., Civil Action No. 2:19-cv-
20085                                         Rhoda Moziy v. Merck & Co., Inc., Merck
                                              Sharp & Dohme Corp., and McKesson
Wanda Martinez v. Merck & Co., Inc.,          Corp., Civil Action No. 2:18-cv-20278
Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-
20156


                                            -v-
Allen and Barbara Mueller v. Merck & Co.,      Lenda Pendleton v. Merck & Co., Inc.,
Inc., Merck Sharp & Dohme Corp., and           Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-      McKesson Corp., Civil Action No. 2:19-cv-
20280                                          20070

Linda and Robert Munger v. Merck & Co.,        Maureen Pons v. Merck & Co., Inc., Merck
Inc., Merck Sharp & Dohme Corp., and           Sharp & Dohme Corp., and McKesson
McKesson Corp., Civil Action No. 2:18-cv-      Corp., Civil Action No. 2:18-cv-20290
20282
                                               Lillie Pratt v. Merck & Co., Inc., Merck
Jacquelyn Nash v. Merck & Co., Inc., Merck     Sharp & Dohme Corp., and McKesson
Sharp & Dohme Corp., and McKesson              Corp., Civil Action No. 2:18-cv-20051
Corp., Civil Action No. 2:18-cv-20288
                                               Marc and Teri Rawitt v. Merck & Co., Inc.,
Phyllis Nelson v. Merck & Co., Inc., Merck     Merck Sharp & Dohme Corp., and
Sharp & Dohme Corp., and McKesson              McKesson Corp., Civil Action No. 2:18-cv-
Corp., Civil Action No. 2:19-cv-20104          20135

Kenneth and Delores Nicholas v. Merck &        Leonard and Martha Reiss v. Merck & Co.,
Co., Inc., Merck Sharp & Dohme Corp., and      Inc., Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-      McKesson Corp., Civil Action No. 2:19-cv-
20179                                          20010

Linda and Henry Odess v. Merck & Co.,          Sondra Reiss v. Merck & Co., Inc., Merck
Inc., Merck Sharp & Dohme Corp., and           Sharp & Dohme Corp., and McKesson
McKesson Corp., Civil Action No. 2:18-cv-      Corp., Civil Action No. 2:18-cv-20293
20211
                                               Pedro Rivera Melendez v. Merck & Co., Inc.,
Nancy Orth v. Merck & Co., Inc., Merck         Merck Sharp & Dohme Corp., and
Sharp & Dohme Corp., and McKesson              McKesson Corp., Civil Action No. 2:18-cv-
Corp., Civil Action No. 2:18-cv-20291          20011

Janet and Maurice O’Shea v. Merck & Co.,       Delores and Robert Rorech v. Merck & Co.,
Inc., Merck Sharp & Dohme Corp., and           Inc., Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:19-cv-      McKesson Corp., Civil Action No. 2:18-cv-
20077                                          20295

Mary Outlaw v. Merck & Co., Inc., Merck        Linda Russ v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson              Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20172          Corp., Civil Action No. 2:18-cv-20243

James and Linda Paribello v. Merck & Co.,      Gerald Santo, Personal Representative of the
Inc., Merck Sharp & Dohme Corp., and           Estate of James Santo v. Merck & Co., Inc.,
McKesson Corp., Civil Action No. 2:19-cv-      Merck Sharp & Dohme Corp., and
20135                                          McKesson Corp., Civil Action No. 2:18-cv-
                                               20241

                                             -vi-
Gail Santoro v. Merck & Co., Inc., Merck       Joyce Stedman v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson              Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20209          Corp., Civil Action No. 2:19-cv-20013

Carol Schasel v. Merck & Co., Inc., Merck      Ronald Stichter v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson              Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20298          Corp., Civil Action No. 2:18-cv-20142

Garry and Virginia Schuemann v. Merck &        Linda Thompson v. Merck & Co., Inc.,
Co., Inc., Merck Sharp & Dohme Corp., and      Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-      McKesson Corp., Civil Action No. 2:18-cv-
20201                                          20224

Karney and Patience Seymour v. Merck &         Carole and John A. Triplett v. Merck & Co.,
Co., Inc., Merck Sharp & Dohme Corp., and      Inc., Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-      McKesson Corp., Civil Action No. 2:18-cv-
20195                                          20144

Erica Sheid v. Merck & Co., Inc., Merck        Charles and Dorothy Turnbull v. Merck &
Sharp & Dohme Corp., and McKesson              Co., Inc., Merck Sharp & Dohme Corp., and
Corp., Civil Action No. 2:18-cv-20277          McKesson Corp., Civil Action No. 2:18-cv-
                                               20203
Mildred Sheppard v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and                 Patricia and Denvil VanHoose v. Merck &
McKesson Corp., Civil Action No. 2:18-cv-      Co., Inc., Merck Sharp & Dohme Corp., and
20023                                          McKesson Corp., Civil Action No. 2:19-cv-
                                               20058
Leonard and Linda Sherman v. Merck &
Co., Inc., Merck Sharp & Dohme Corp., and      Elsa and Wilfredo Vega v. Merck & Co.,
McKesson Corp., Civil Action No. 2:19-cv-      Inc., Merck Sharp & Dohme Corp and
20155                                          McKesson Corp., Civil Action No. 2:18-cv-
                                               20220
Sandra Siudvinski v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and                 Anthony Vespa v. Merck & Co., Inc., Merck
McKesson Corp., Civil Action No. 2:19-cv-      Sharp & Dohme Corp., and McKesson
20011                                          Corp. Civil Action No. 2:18-cv-20202

Peter and Maria Skumanich v. Merck & Co., Catherine Wade v. Merck & Co., Inc., Merck
Inc., Merck Sharp & Dohme Corp., and      Sharp & Dohme Corp., and McKesson
McKesson Corp., Civil Action No. 2:18-cv- Corp., Civil Action No. 2:18-cv-20219
20286
                                          Evelyn Wagner v. Merck & Co., Inc., Merck
Mary Speigle v. Merck & Co., Inc., Merck  Sharp & Dohme Corp., and McKesson
Sharp & Dohme Corp., and McKesson         Corp., Civil Action No. 2:18-cv-20218
Corp., Civil Action No. 2:18-cv-20158



                                            -vii-
Mary and David Waldroup v. Merck & Co.,       Matthew Zarosl, Individually and as
Inc., Merck Sharp & Dohme Corp., and          Proposed Administrator of the Estate of
McKesson Corp., Civil Action No. 2:19-cv-     Barbara Zarosl v. Merck & Co., Inc., Merck
20056                                         Sharp & Dohme Corp., and McKesson
                                              Corp., Civil Action No. 2:18-cv-20194
Edward Waszak v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson             Felip Zielinski v. Merck & Co., Inc., Merck
Corp., Civil Action No. 2:18-cv-20265         Sharp & Dohme Corp., and McKesson
                                              Corp., Civil Action No. 2:18-cv-20177
Martha Watson v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20136

Janet and Van Welty v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-
20262

Eron and Vernon West v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:18-cv-
20259

Julie Grace Wiencek v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:19-cv-
20107

Waverly Williams v. Merck & Co., Inc.,
Merck Sharp & Dohme Corp., and
McKesson Corp., Civil Action No. 2:19-cv-
20124

Jean Wright v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:18-cv-20181

Olynda Wylie v. Merck & Co., Inc., Merck
Sharp & Dohme Corp., and McKesson
Corp., Civil Action No. 2:19-cv-20138

Michael and Sandra Yasso v. Merck & Co.,
Inc., Merck Sharp & Dohme Corp., and
McKesson Corp.,Civil Action No. 2:18-cv-
20253



                                           -viii-
                       PRETRIAL ORDER NO. 285

             AND NOW, this 30th day of March, 2020, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED that

the omnibus motion of Merck & Co., Inc. and Merck Sharp & Dohme

Corp. to dismiss the 1461 above captioned actions (Doc. # 393) is

GRANTED in part and DENIED in part.

          (1)    The motion to dismiss Meyers v. Merck & Co.,

Inc., et al., Civil Action No. 19-20148 is GRANTED with

prejudice.

          (2)    The motion to dismiss Damico, et al. v. Merck &

Co., Inc., et al., Civil Action No. 18-20165 is GRANTED with

prejudice.

          (3)    The motion to dismiss Frisbie v. Merck & Co.,

Inc., et al., Civil Action No. 19-20129 is GRANTED with

prejudice.

          (4)    The motion to dismiss Siudvinski v. Merck & Co.,

Inc., et al., Civil Action No. 19-20011 is GRANTED with

prejudice.

          (5)    The motion to dismiss Speigle v. Merck & Co.,

Inc., et al., Civil Action No. 18-20158 is GRANTED with

prejudice.




1.   The court denied the motion of Merck to dismiss 60 of the
146 actions captioned above as moot (Docs. ## 458 & 459). Of
the 146 actions, 86 remain subject to the motion.
                                 -1-
         (6)   The motion to dismiss as to Birmantas, et al. v.

Merck & Co., Inc., et al., Civil Action No. 19-20050 is DENIED.

However, no evidence of any diagnosis, treatment, or examination

of Carolyn Birmantes by unidentified Drs. Julio Ramos and

Sautkaskas shall be admitted.

         (7)   The motion to dismiss as to Burch v. Merck & Co.,

Inc., et al., Civil Action No. 19-20111 is DENIED.   However, no

evidence of any communication between Jolayne Burch and any

health care provider about whether Zostavax caused her to

contract the shingles shall be admitted.

         (8)   The motion to dismiss as to Jones v. Merck & Co.,

Inc., et al., Civil Action No. 18-20269 is DENIED.   However, no

evidence to support any claim that Zostavax caused Mike Jones

injuries other than the shingles and the related pain and

blisters shall be admitted.

         (9)   The motion to dismiss as to Mobley, et al. v.

Merck & Co., Inc., et al., Civil Action No. 18-20076 is DENIED.

However, no evidence to support any claim that Zostavax caused

Grant Mobley loss of vision shall be admitted.

         (10) The motion to dismiss as to Rivera Melendez v.

Merck & Co., Inc., et al., Civil Action No. 18-20011 is DENIED.

However, no evidence to support a claim that Zostavax caused

Pedro Rivera Melendez any injury to his eyes shall be admitted.



                                -2-
         (11) The motion to dismiss as to Santoro v. Merck &

Co., Inc., et al., Civil Action No. 18-20209 is DENIED.

However, no evidence in support of any claim for out-of-pocket

medical expenses shall be admitted.

         (12) The motion is DENIED in the 75 remaining Civil

Action Nos. 18-20010, 18-20019, 18-20021, 18-20043, 18-20049,

18-20067, 18-20074, 18-20079, 18-20108, 18-20131, 18-20134,

18-20136, 18-20139, 18-20144, 18-20154, 18-20159, 18-20164,

18-20172, 18-20177, 18-20181, 18-20184, 18-20191, 18-20197,

18-20198, 18-20202, 18-20212, 18-20218, 18-20219, 18-20220,

18-20224, 18-20228, 18-20235, 18-20240, 18-20241, 18-20243,

18-20252, 18-20254, 18-20258, 18-20259, 18-20260, 18-20262,

18-20264, 18-20265, 18-20271, 18-20278, 18-20282, 18-20285,

18-20286, 18-20290, 18-20293, 19-01520, 19-20004, 19-20010,

19-20053, 19-20055, 19-20056, 19-20058, 19-20060, 19-20065,

19-20069, 19-20079, 19-20089, 19-20091, 19-20098, 19-20099,

19-20102, 19-20107, 19-20112, 19-20124, 19-20130, 19-20135,

19-20138, 19-20139, 19-20141, 19-20155.


                                     BY THE COURT:




                                     /s/ Harvey Bartle III
                                                                 J.




                               -3-
